Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claims 1 and 8
one or more rolling elements provided between the one or more inner rings and the outer ring, wherein the one or more inner rings are configured to be held on the wheel hub by plastically deforming a vehicle-body-side end portion of the wheel hub in a radially outward direction, wherein a plurality of recesses for accommodating rotating elements of a constant velocity joint are formed on an inner peripheral surface of the vehicle-body-side end portion of the wheel hub in a spaced-apart relationship with each other along a circumferential direction, wherein a heat-treated hardened portion is formed on the inner peripheral surface of the vehicle-body-side end portion of the wheel hub, wherein the heat-treated hardened portion is formed to include at least a region with which the rotating elements of the constant velocity joint are brought into contact, wherein a vehicle-body-side end portion of the spacer is positioned spaced apart from a vehicle-body-side axial end portion of the heat-treated hardened portion to the vehicle-body-side, wherein a distance A between the vehicle-body-side end portion of the spacer and the vehicle-body-side axial end portion of the heat-treated hardened portion is formed to be greater than or equal to 2mm, wherein the one or more inner rings comprise a first inner ring for supporting first rolling elements and a second inner ring for supporting second rolling elements, wherein the first inner ring and the second inner ring are mounted on the wheel hub such that a pitch circle diameter of the first rolling elements is larger than a pitch circle diameter of the second rolling elements, and wherein a pre-load transmission member is provided between the first inner ring and the second inner ring, one surface of the pre-load transmission member being in contact with the first inner ring and the other surface of the preload transmission member being in contact with the second inner ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656